Citation Nr: 0428189	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability as secondary to service-connected bilateral 
hammertoes.

2.  Entitlement to service connection for left knee 
disability as secondary to service-connected bilateral 
hammertoes.

3.  Entitlement to service connection for back disability as 
secondary to service-connected bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from December 1953 to November 
1955.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

Private medical records added to the file in September 2004 
were accompanied by a written waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2003).


FINDINGS OF FACT

1.  A right knee disorder was first manifested many years 
post service, and it is not related to the veteran's service-
connected bilateral foot disorder.

2.  A left knee disorder was first manifested many years post 
service, and it is not related to the veteran's service-
connected bilateral foot disorder.

3.  A low back disorder was first manifested many years post 
service, and it is not related to the veteran's service-
connected bilateral foot disorder.


CONCLUSIONS OF LAW

1.  A right knee disability is not secondary to 
service-connected bilateral hammertoes.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).

2.  A left knee disability is not secondary to 
service-connected bilateral hammertoes.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).
3.  A low back disability is not secondary to 
service-connected bilateral hammertoes.  38 U.S.C.A. §§ 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several relevant medical reports on 
file, including both VA and private evidence.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Secondary Service Connection for Bilateral Knee and Back 
Disorders

Background

The service medical records are negative for complaints, 
findings, or diagnoses of any knee or back disorder, although 
the veteran complained of a left knee abrasion in January 
1954.  The spine and lower extremities were normal on 
separation examination in November 1955.  Plantar warts were 
noted on both feet on discharge examination in November 1955.

VA disability evaluations dated in January 1963 and December 
1967 contain complaints and findings involving bilateral foot 
disability only.  X-rays of the feet in January 1963 showed 
that the distal end of the middle metatarsal on the left and 
the distal end of the proximal phalanx of the left second toe 
had been resected.  

A January 1963 rating decision granted entitlement to service 
connection for bilateral hammertoes and assigned separate 10 
percent evaluations for each foot effective November 23, 
1962.

Private treatment records dated from February 1990 to 
December 1999 reveal that the veteran complained in February 
1990 of severe pain and swelling in the right knee; x-rays 
showed calcification of the menisci and articular cartilage.  
He complained in May 1990 of left knee problems.  Subsequent 
records reveal periodic complaints of bilateral knee 
problems.  

According to a July 2000 statement from D.C. Aronovitz, 
D.P.M., he had been treating the veteran for over 30 years 
for his foot problems.  The veteran continued to have 
hyperkeratotic tissue build-up on the right plantar aspect 
due to severe contracture of the second metatarsophalangeal 
joint.  He experienced hammertoe deformity in that area and 
pain with shoe gear.  The veteran required routine palliation 
and care to the foot problems and had required orthotics over 
the years to try to help balance the painful joint.  The 
examiner noted that due to the veteran's advancing age and 
osteoarthritis, his walking and physical abilities might be 
hindered.  

A.H. Morton, D.O., said in a statement dated in September 
2000 that he had seen the veteran for many years for 
arthritis in his knees and back, which had necessitated 
medical treatment, including corticosteroids, knee and back 
supports, and physical therapy.  Dr. Morton opined that, 
given the veteran's history of knee and back problems and 
significant foot problems, the foot problems "could easily 
have contributed to an abnormal gait, which would have 
contributed to, or perhaps even caused, some of his knee and 
back problems.

The veteran complained on VA orthopedic examination in August 
2001 of bilateral foot pain with calluses, bilateral knee 
pain for 15 years, and lower back pain for many years.  It 
was noted that x-rays showed degenerative disease of the 
knees and back.  X-rays of the feet revealed hammertoe on the 
second right.  On physical examination, the veteran walked 
with a limp and complained of pain.  Both feet were normal on 
standing; there was mild genu valgus.  The veteran had 
bilateral pes planus; weight bearing was slightly on the 
medial side on his left foot.  He had mild hammertoes, which 
appeared to be correctable by manipulation.  There was a 
small callus on the medial side of the first metatarsal head 
on the left.  There was a fixed hammertoe deformity of the 
right second toe with callus at the proximal interphalangeal 
joint.  Other toes on the right showed mild clawing, which 
was correctable.  

The VA examiner in August 2001 diagnosed hammertoes, pes 
planus, degenerative disc disease of the lumbosacral spine, 
and arthritis of the knees with chondrocalcinosis.  The 
examiner concluded that there was no causal relationship 
between the veteran's service-connected hammertoes and his 
current bilateral knee and lower back disabilities because 
the veteran was 68 years old and the changes in his knees and 
back were degenerative in nature and were consistent with his 
age.  Additionally, his feet did not show the calluses 
indicative of gross pressure, except for one on the medial 
side of the left foot near the big toe and under the second 
toe on the right.  It was noted that, as a rule, hammertoes 
involved local structural changes not connected to any other 
changes in other skeletal areas.  

According to a December 2002 statement from Dr. Morton, he 
had treated the veteran for the past 10 years for multiple 
rheumatological conditions including osteoarthritis of the 
knees and significant eversion of the left ankle.  The 
veteran gave a history of difficulty with his feet for over 
40 years, which had necessitated several surgeries.  It was 
Dr. Morton's opinion that, since the surgeries contributed to 
chronic pain, eversion of the ankle, and an abnormal gait, 
the veteran's bilateral foot disability "most likely 
contributed, at least in part, to the subsequent degenerative 
arthritis of the knees and lumbar spine."

An August 2003 operative report from Mercy Hospital reveals 
that the veteran underwent a right total knee arthroplasty 
for advanced degenerative arthritis.



Law and Regulations

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Aside from a left knee abrasion, the veteran's service 
medical records are negative for complaints or findings of 
knee or back disability, including on discharge examination 
in November 1955.  However, the veteran is contending that 
his current bilateral knee and low back disabilities are due 
to his service-connected bilateral hammertoes; he is not 
contending that the disabilities began in service.  Foot 
problems were initially shown in service, and the veteran was 
granted service connection for bilateral hammertoes by rating 
decision in January 1963.

The initial medical evidence of knee or back disability was 
not until the veteran complained of right knee disability in 
February 1990, which is many years after service discharge.  
Subsequent medical records have shown degenerative disease of 
the knees and low back.  

Since service connection for bilateral hammertoes is in 
effect and as there is current evidence of bilateral knee and 
low back disabilities, it must be determined whether the 
veteran's current bilateral knee and low back disabilities 
are related to his service-connected hammertoes.  
Although the December 2002 opinion from Dr. Morton indicates 
that the chronic pain and eversion of the left ankle 
contributed to the subsequent degenerative arthritis of the 
the veteran's knees and back, Dr. Morton, as well as Dr. 
Aronovitz, did not find that the veteran's service-connected 
bilateral hammertoes aggravated his nonservice-connected 
bilateral knees and back.  Service connection is not in 
effect for a left ankle disorder, or any foot disorder other 
than bilateral hammertoes.  The August 2001 VA report 
includes the results of a physical examination of the 
veteran's feet, knees, and back, as well current x-ray 
studies.  The VA examiner provided reasons for the opinion 
that the veteran's service-connected bilateral hammertoes 
were not related to his bilateral knee and back disorders, 
such as that the changes in the veteran's knees and back are 
consistent with his age and with normal degenerative disease, 
that the veteran's feet did not show significant callus 
formation, and that hammertoe deformities involve local 
structural changes and are not related to changes in other 
skeletal areas.  

The Board has considered the veteran's assertions that his 
current knee and back disabilities are due to his service-
connected hammertoes.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he has a current "disability," or whether 
there is a medical relationship between a claimed disability 
and a service-connected disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

The Board has also considered 38 C.F.R. §§ 4.1, 4.2, 4.6, 
4.41, and 4.45 (2003), which are cited by the veteran in his 
February 2003 substantive appeal.  However, these regulations 
do not change the outcome in this case.  In fact, the issues 
on appeal in this case involve entitlement to service 
connection while the regulations cited by the veteran are 
applicable to cases involving claims for increased ratings 
for disabilities that are already service-connected.  
Consequently, the regulations cited by the veteran are not 
applicable in this case.

Accordingly, service connection for a bilateral knee disorder 
and a back disorder, as secondary to the veteran's 
service-connected bilateral hammertoe disorder is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claims, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for back disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



